Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests: determining that the ray intersects at least one early-termination node not eliminated from consideration, wherein the early-termination node has an associated geometry that is fully enclosed by a mesh, wherein the mesh includes a plurality of primitives represented in leaf nodes of the bounding volume hierarchy, wherein the ray intersects the geometry that is fully enclosed by the mesh; and
determining that traversal of the bounding volume hierarchy should terminate, based on the result of the evaluation of the ray against the at least one early-termination node.
Ozdas et al. (U.S. PGPUB 20140306959), the closest art of record, discloses a trapping element for enclosing primitives. However, the trapping element of Ozdas (Fig. 6) does not have an associated geometry that is fully enclosed by a mesh, and determining that traversal of the bounding volume hierarchy should terminate, based on the result of the evaluation of the ray against the at least one early-termination node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
5/12/22